DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of species II (Fig. 2) and subspecies A (III-V materials) in the reply filed on 12/23/20 is acknowledged.  Claims 8, 12, and 14 are withdrawn.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Light Emitting Device having Quantum Dots having a Barrier Region and a Trap Region.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim(s) 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 6 recites the limitation “gradually increases” and the limitation “gradually decreases.”  The metes and bounds of the claimed limitation can not be determined for the following reasons: “gradually” is a relative term that renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The relative term modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “about”, “approximately”, or “about” the target any more. Neither the claims, nor the specification, defines these boundaries. For example, what values of energy/distance are “gradual” and which are not “gradual?” Would 0.1 eV / nm, or 1 eV / nm, or 10 ev / nm be gradual?   If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundary between what is reasonably “gradual” and what is not reasonably “gradual.” Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear.



In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.

Claim Interpretation
Because certain limitations are unclear, as explained in the 112(b) rejections, for purposes of applying art under 35 U.S.C. 102 and 103, the Office will use the following interpretations: “gradual increase” or “gradual decrease” will be any increase or decrease that is not a step-function switch between two energy levels.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102, some of which form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 1-6, 9-11, 13, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0229153 A1 (“Park”).
Park teaches:

1. A quantum dot structure (this is reasonably interpreted as either the quantum dot itself, or a structure comprising the quantum dot; see e.g. Figs. 1-3 and 6) comprising: 
an active region (core 11, para 41), configured to emit radiation; 
a barrier region (e.g. 12, comprising metal oxide, para 41,) surrounding the active region; and 
a trap region (e.g. second shell 13 and/or third shell 14, para 58 and 69) spaced apart from the active region, 

wherein a band edge of the trap region forms a trap configuration with respect to the barrier region for at least one type of charge carrier (see e.g. Fig. 16A, wherein the ZnSe on both sides of the InP is a trap that can confine a type of charge carrier between the InP and the ZnSe).  

2. The quantum dot structure according to claim 1, wherein 
and/or 
a valence band edge (i.e. the side and top edges of the bottom half of Fig. 16A) of the trap region (e.g. ZnSe in Fig. 16A) is higher than a valence band edge of a material of the barrier region (e.g. Al2O3 in Fig. 16A) adjoining the trap region.  

3. The quantum dot structure according to claim 1, wherein the quantum dot structure has a core-shell configuration (e.g. para 41).  

4. The quantum dot structure according to claim 1, wherein a band gap (i.e. distance between the top and bottom lines in Fig. 16A) of the trap region is larger than a band gap of the active region (see e.g. Fig. 16A).  

5. The quantum dot structure according to claim 1, wherein a ground state transition energy in the active region is smaller than a ground state transition energy in the trap region (it is well known that the ground state energy of a quantum dot is inversely proportional to its width; the same applies to a core and to a shell; this is because of the quantum confinement, e.g. wherein modeled as an infinite harmonic oscillator E0 = pi2 * hbar2 / (2mL2), where m is the electron mass and L is the width. Because the width of the core (e.g. InP in Fig. 16A) is larger than the width of the shell (e.g. ZnSe in Fig. 16A), the ground state energy of the active region core will be smaller than that in the trap shell.

6. The quantum dot structure according to claim 1, wherein 
a conduction band edge of the barrier region gradually increases toward the trap region (see e.g. Fig. 16A) and/or 
a valence band edge of the barrier region gradually decreases toward the trap region (see e.g. Fig. 16A).  

9. The quantum dot structure according to claim 1, wherein the trap region comprises discrete energy levels (it is well known that quantum dots have discrete energy levels; the same applies to a core and to a shell; this is because of the quantum confinement, e.g. wherein modeled as an infinite harmonic oscillator En = n2 * pi2 * hbar2 / (2mL2), where n is the energy level, m is the electron mass, and L is the width, and wherein n is larger or equal to one.

11. The quantum dot structure according to claim 1, wherein the quantum dot structure comprises a III-V- compound semiconductor material (para 44).  

13. The quantum dot structure according to claim 1, wherein the trap region is arranged between the active region and a surface of the quantum dot structure (see e.g. Figs. 1-3 and 16A).  



16. A light emitting device comprising: 
the radiation conversion element according to claim 15; and 
a semiconductor chip (comprising e.g. 110 and backlight unit BLU, see para 76 and Figs. 4 and 6) configured to emit a primary radiation (see e.g. para 79-80), 
wherein the quantum dot structures are configured to absorb at least part of the primary radiation (they are part of a light conversion layer 132, para 76, 102-108), and 
wherein the active region is configured to emit the radiation having a larger peak wavelength than the primary radiation (see e.g. para 107, wherein blue light is absorbed and red or green light is emitted; red and green light have larger wavelengths than blue light).  


Re claim 10 and 17, Park teaches claims 9 and 16, as discussed above, but does not explicitly teach:
wherein the barrier region is configured to absorb a primary radiation, and wherein the discrete energy levels are configured such that transition energies between the discrete energy levels do not correspond to energy of the primary radiation (claim 10); or 


	However, the materials of used by Park are the same materials used by the Applicant (III-V and II-VI compound semiconductors). The band diagram of Park (Fig. 16A) has the same features as those of the Applicant, with the core (InP vs. 2) having a smaller band gap than the exterior regions, with the barrier (Al2O3 vs. 3) having a larger band gap than of the core and of the trap, and with the trap (ZnSe vs. 4) having a smaller band gap than of the barrier region. Because the materials are the same and the band structures have the same general features, it would be expected that the physical properties of the structures are the same. Thus, one of ordinary skill in the art would expect that the limitations of claims 10 and 17 are met by Park, although they are not explicitly discussed.
Furthermore, “[t]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112(I).




    PNG
    media_image1.png
    819
    385
    media_image1.png
    Greyscale

FIG. 2

    PNG
    media_image2.png
    409
    361
    media_image2.png
    Greyscale





Claim(s) 1-4, 7, 10, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0186985 A1 (“Kim”).
Kim teaches:

1. A quantum dot structure (this is reasonably interpreted as either the quantum dot itself, or a structure comprising the quantum dot; see e.g. Figs. 1-3 and 6) comprising: 

a barrier region (see e.g. ZnS, Fig. 3) surrounding the active region; and 
a trap region (see e.g. ZnTe, Fig. 3) spaced apart from the active region, 

wherein a band edge of the trap region forms a trap configuration with respect to the barrier region for at least one type of charge carrier (see e.g. Fig. 3, wherein the ZnTe is a trap that can confine a type of charge carrier between the Cu2S and the ZnTe).  

2. The quantum dot structure according to claim 1, wherein 
a conduction band edge (i.e. the side and bottom edges of the top half of Figures such as Fig. 3) of the trap region is lower than a conduction band edge of a material of the barrier region adjoining the trap region (see Figs. 3-5) and/or 
a valence band edge (i.e. the side and top edges of the bottom half of Figures such as Fig. 3) of the trap region is higher than a valence band edge of a material of the barrier region adjoining the trap region (see Figs. 3-5).  

3. The quantum dot structure according to claim 1, wherein the quantum dot structure has a core-shell configuration (see e.g. para 9).  

4. The quantum dot structure according to claim 1, wherein a band gap of the trap region is larger than a band gap of the active region (see e.g. Fig. 3 wherein the 

7. The quantum dot structure according to claim 1, wherein 
a conduction band edge of material adjoining the trap region on a side of the trap region facing the active region is lower than a conduction band edge of material adjoining the trap region on a side of the trap region facing away from the active region (see e.g. Fig. 3, wherein the conduction band edge of ZnTe on the left side of 4L is lower than that in the QnTe at the right side of 4L) and/or 
a valence band edge of material adjoining the trap region on a side of the trap region facing the active region is higher than a valence band edge EV3 of material adjoining the trap region on a side of the trap region facing away from the active region (see e.g. Fig. 3, wherein the valence band edge of ZnTe on the left side of 4H is lower than that in the QnTe at the right side of 4H).  

Re claim 10, Kim teaches claims 9, as discussed above, but does not explicitly teach:
wherein the barrier region is configured to absorb a primary radiation, and wherein the discrete energy levels are configured such that transition energies between the discrete energy levels do not correspond to energy of the primary radiation (claim 10).


Furthermore, “[t]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112(I).




    PNG
    media_image1.png
    819
    385
    media_image1.png
    Greyscale

FIG. 2

    PNG
    media_image3.png
    434
    476
    media_image3.png
    Greyscale



13. The quantum dot structure according to claim 1, wherein the trap region is arranged between the active region and a surface of the quantum dot structure (see e.g. Figs. 3-5).  

15. A radiation conversion element comprising: a plurality of quantum dot structures according to claim 1 (“quantum dots”, see e.g. Fig. 7).  





Conclusion
The prior art made of record, because it is considered pertinent to applicant's disclosure, but which is not relied upon specifically in the rejections above, is listed on the Notice of References Cited. US 2016/0211409 A1 (“Kazama”) teaches quantum dots with many shells, and teaches many band diagrams thereof. US 2009/0230382 A1 (“Banin”) teaches quantum dots with plural shells that allow for energy changes using plural steps. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday-Friday from 9 am to 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/Kevin Parendo/Primary Examiner, Art Unit 2819